Citation Nr: 9905152	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to October 
1971.


REMAND

A service medical examination was conducted in June 1971.  
The examiner indicated that the veteran was being considered 
for discharge due to unsuitability due to psychiatric 
abnormalities.  The examiner found he was qualified for 
release from active duty.  The examiner referred to an 
attached psychiatric evaluation, but the veteran's service 
medical records do not contain this evaluation.  The claims 
folder contains multiple post-service diagnoses of 
psychiatric disorders including post-traumatic stress 
disorder.

In a statement, received in January 1975, the veteran related 
that his brother, Sergeant W.R.M., was seriously injured 
during service in Vietnam in the winter of 1970.  In a 
statement, received in September 1991, the veteran declared 
that he served in Vietnam from December 11, 1970 to January 
29, 1971.  The veteran provided descriptions of three 
incidents which reportedly occurred during his service in 
Vietnam.  

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1. The RO should make another attempt to 
secure the veteran's service medical 
records, specifically the psychiatric 
evaluation referred to on the veteran's 
June 1971 medical examination and any 
reports of a physical evaluation board or 
medical board which led to the veteran's 
discharge. 

2. The RO should contact the veteran and 
request him to provide specific dates, 
the names of pertinent individuals 
involved, and the precise circumstances 
for each event which he claims as a 
stressor for PTSD.  Any incidents 
identified by the veteran should be 
verified by the RO, to the extent 
possible.  The RO should attempt to 
verify the date of the veteran's 
brother's injury in Vietnam.  The 
importance of providing this specific 
information should be emphasized to the 
veteran.  

3. The RO should contact the veteran and ask 
that he provide the names and addresses 
of all health care providers from whom he 
has received relevant treatment since 
December 1997 for PTSD.  After obtaining 
the necessary permission from the 
veteran, copies of any available records 
that are not already of record should be 
obtained and associated with the claims 
folder. 

4. Following completion of the above 
development, the RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature and 
etiology of the veteran's psychiatric 
condition.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should express an opinion as 
to whether the veteran has PTSD and, if 
so, what event or events have led to the 
development of the disorder.  If any 
psychiatric disorder other than PTSD is 
found on examination, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to the veteran's military 
service.  The rationale for all 
conclusions should be provided.






5. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure complete compliance with the 
directives of this remand.  Corrective 
procedures should be implemented, if 
necessary.

6. The RO should then adjudicate the claim 
for service connection for PTSD.  If the 
claim remains denied, the veteran should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


